Citation Nr: 9926525	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress 
disorder.

2. Entitlement to service connection for a colon disorder as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and a friend



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1987 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes that an unappealed rating decision in May 
1975 denied service connection for a colon disorder, namely 
irritable bowel syndrome (IBS) and, in April 1976, the RO 
declined to find new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
IBS.  In a July 1986 decision, the Board denied entitlement 
to service connection for IBS.  In an unappealed November 
1986 rating decision, the RO denied entitlement to service 
connection for hypertension.  In December 1987, the RO 
declined to find that new and material evidence had been 
submitted to reopen the claims for service connection for 
hypertension and a colon disorder, as secondary post-
traumatic stress disorder (PTSD).

In June 1990, the veteran was afforded a hearing before the 
undersigned Board member and, in July 1990, the Board 
remanded his case to the RO for further development of his 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In December 1990, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  In an April 1998 decision, the Board denied the 
veteran's claim of entitlement to service connection for foot 
fungus, thyroid disorder and rectal rash.  At that time, it 
remanded his claims of entitlement to service connection for 
hypertension and a colon disorder, secondary to service-
connected PTSD, to the RO for further evidentiary 
development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. A July 1986 Board decision denied service connection for 
IBS and an unappealed November 1986 rating decision denied 
service connection for hypertension; in December 1987, the 
RO declined to find that new and material evidence had 
been submitted to reopen the veteran's claims for service 
connection for hypertension and a colon disorder, as 
secondary to service-connected PTSD.

3. The evidence added to the record since the December 1987 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.

4. PTSD serves to aggravate the veteran's erratically 
controlled hypertension and irritable bowel syndrome.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the 
veteran's claims of entitlement to service connection for 
a colon disorder and hypertension are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156 
(1998).

2. The veteran has hypertension that was acquired as a 
proximate result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1998).

3. The veteran has irritable bowel syndrome that was acquired 
as a proximate result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board, in a decision dated in July 1986, denied the 
veteran's claim of entitlement to service connection for 
irritable bowel syndrome.  The Board found at that time that 
new and material evidence had not been submitted to provide a 
factual basis to show that his IBS began in service.  An 
unappealed November 1986 rating decision denied the veteran's 
claim of entitlement to service connection for hypertension 
on the basis that service medical records were entirely 
negative for evidence of hypertension.  In December 1987, the 
RO declined to find that new and material evidence had been 
submitted to reopen the veteran's claims.

The evidence of record at the time of the July 1986 Board and 
November 1986 rating decision included the veteran's service 
medical records.  When examined for enlistment into service 
in October 1966, a gastrointestinal disorder or hypertension 
was not described and the veteran was found qualified for 
active service.  Service medical records reflect complaints 
of stomach cramps, related to a hemorrhoidectomy in service, 
but were negative for complaints, diagnoses or treatment of 
hypertension or a colon disorder.  When examined for 
discharge in September 1969, cramps and nervousness were 
noted, but neither hypertension nor a colon disorder was 
found on examination.

The Board and the RO also considered findings of a February 
1970 VA examination report that was negative for complaints 
or findings referable to hypertension or a colon disorder.  A 
March 1975 VA hospital record diagnosed irritable bowel 
syndrome and a VA hospital summary indicated that the veteran 
was hospitalized from January to February 1976.  Diagnoses 
included chronic anxiety neurosis and IBS.  

Further, the RO and the Board considered an October 1984 
statement from Dennis J. Fisher, M.D., the veteran's family 
physician, who said he treated the veteran for the past year 
for anxiety difficulties for which medication was prescribed.  
Dr. Fisher noted that the veteran had intermittent stomach 
upsets and ulcer symptoms that seemed worsened by his 
anxiety.  

When privately hospitalized in January and in April 1985, the 
veteran was diagnosed with anxiety and increased blood 
pressure.  

In a May 1985 letter to Dr. Fisher, Samuel Rosen, M.D., said 
he saw the veteran for anxiety symptoms related to service.  
Dr. Rosen said the veteran experienced chest tightness and 
pain and shortness of breath.  The physician stated that the 
veteran's anxiety seemed to cause stomach distress, including 
nausea and irritable bowel-like symptoms of cramping, 
constipation and mucus discharge that was an ongoing problem 
of which Dr. Fisher was aware.  

In November 1986, Dr. Rosen stated that he treated the 
veteran for anxiety neurosis for which medication was 
prescribed.  

A November 1987 private hospital record indicates that the 
veteran was hospitalized with complaints of anxiety.  His 
past medical history reflected a diagnosis of IBS and 
hypertension that was adequately controlled.  

The Board and RO also considered the veteran's written 
statements to the effect that his blood pressure, colitis and 
a gastrointestinal disorder were aggravated by his anxiety.

The evidence added to the record since the December 1987 
rating decision includes private and VA medical records, 
reports and statements and the veteran's oral and written 
statements.

At his September 1988 personal hearing at the RO, the veteran 
testified that he suffered from anxiety, high blood pressure 
and hypertension, colitis and IBS as a result of active 
service.  He said a VA medical report dated in approximately 
1970 showed hypertension and he described the symptoms of his 
currently diagnosed IBS.

In December 1988, the veteran underwent VA examination and 
complained of nerves and anxiety, high blood pressure and a 
colon disorder, including colitis and IBS.  The examination 
report reflects that the veteran's past medical history was 
significant for hypertension and IBS.  Generalized anxiety 
disorder with mild symptoms of PTSD was diagnosed.

At his June 1990 Travel Board hearing at the RO, the veteran 
testified that he suffered from PTSD as a result of his 
active military service in the Republic of Vietnam.  For more 
than twenty years, he said he experienced colon or IBS 
symptoms, starting with hemorrhoids that were surgically 
treated in service and he said that he had hypertension for 
which he took prescribed medication.  The veteran asserted 
that his hypertension and colon disorders were related to his 
nervous disability.  

In December 1990, the RO granted the veteran's claim for 
service connection for PTSD based, in large part, on evidence 
of a confirmed stressor in service and a September 1990 VA 
examination report that diagnosed PTSD.  A 100 percent 
disability rating was awarded, effective from December 1987.

A July 1993 VA psychiatric examination report indicates that 
the veteran was awarded Social Security Administration (SSA) 
disability benefits in approximately 1988, apparently due to 
anxiety or to a neck injury on the job.  He reported taking 
prescribed medication for hypertension and described symptoms 
associated with his IBS.  The VA examiner commented that the 
veteran had outpatient psychiatric care for his anxiety 
symptoms and continued to have symptoms related to IBS that 
were very likely related to his chronic anxiety.  

In December 1994, Dr. Rosen stated that he treated the 
veteran for the past eight to nine years.  Dr. Rosen said 
that the veteran showed serious psychological and psychiatric 
problems, mostly related to anxiety and some associated 
depression.  

An August 1995 VA psychiatric examination report reveals that 
the veteran complained of increased anxiety and increased 
difficulty with IBS.

Treatment notes from Dr. Rosen, dated from October 1995 to 
July 1996, were associated with the claims files and document 
that in October 1995, the veteran took medication for 
hypertension and abdominal cramps.  Dr. Rosen opined that 
many of the veteran's medications were evidently given for 
symptoms that were driven by the veteran's tension.

VA outpatient records, dated from November 1995 to June 1998, 
were added to the record.  They reflect complaints and 
treatment for various disorders including IBS, anxiety and 
hypertension.  According to a February 1996 outpatient 
record, the veteran was seen for gastrointestinal complaints.  
The assessment was IBS and symptoms exacerbated by anxiety 
disorder and fear of cancer.  An August 1996 gastrointestinal 
clinic record reveals that the veteran continued to 
experience alternating diarrhea and constipation and reported 
increased abdominal cramps related to stress and worry.  

In February and September 1996 statements, Dr. Fisher said he 
treated the veteran for approximately ten years for PTSD, 
essential hypertension and IBS.  Dr. Fisher said Dr. Rosen 
treated the veteran for psychiatric problems.  

In a December 1997 statement, Dr. Fisher said that the 
veteran had generalized anxiety disorder and severe amounts 
of anxiety.  According to Dr. Fisher, the veteran's anxiety 
and stress worsened his other medical problems, such as 
hypertension and irritable bowel syndrome. 

In September 1998, Dr. Fisher stated that he treated the 
veteran for a number of years for chronic anxiety and panic 
attacks and the veteran had been diagnosed with PTSD.  Dr. 
Fisher noted that the veteran had IBS and that the veteran's 
anxiety aggravated his IBS.

According to a November 1998 VA examination report for 
hypertension, the veteran was diagnosed with hypertension in 
the mid 1970's and medication was prescribed.  The veteran 
indicated that his blood pressure was erratically controlled 
and evidently quite unstable.  The report notes that the 
veteran was also diagnosed with PTSD in the 1970's.  
Hypertension under apparent erratic control was diagnosed.  
The VA examiner commented that it was impossible to tell 
whether the veteran's PTSD caused his hypertension and 
stated, further, that certainly the stress of the disorder 
itself will cause erratic control of the hypertension and, to 
some degree, increase the veteran's blood pressure.  In the 
VA physician's opinion, it was impossible to tell and 
quantify the exact effect of this (stress), however, it 
certainly had a major impact in the degree of control.

Also in November 1998, the veteran underwent VA examination 
for digestive systems and reported a history of IBS with 
symptoms first manifested in the 1960s and initial diagnosis 
in the 1970s.  The veteran had numerous sigmoidoscopies and 
colonoscopies that revealed benign polyps.  His last 
colonoscopy, in 1995, was normal but the veteran had a great 
fear of cancer.  He described daily problems with IBS for 
which he took prescribed medications that offered fair 
control of his symptoms.  Diagnoses included rather severe 
IBS that was difficult to control and mild gastroesophageal 
reflux disease.  The examiner noted that here, too, it was 
impossible to tell if the veteran's IBS was caused by his 
PTSD, however, the PTSD certainly exacerbated the symptoms by 
the added stress.  The VA examiner commented that IBS was 
known to be a stress related disorder and any illness that 
increased stress or caused a person to have difficulty 
resolving stress will certainly have a high likelihood of 
increased symptoms and more difficult control.

In a January 1999 statement, Dr. Rosen said that the veteran 
was under his care for many years for treatment of a 
depressive and anxiety disorder.  Associated with that, Dr. 
Rosen said that the veteran had considerable problems with 
gastrointestinal distress.  In the physician's opinion, the 
veteran's anxiety and stress played a direct role in his IBS 
symptoms and may also contribute, as well, to his 
hypertension.  

Dr. Fisher, in a statement also dated in January 1999, said 
he would think the veteran's generalized anxiety disorder 
worsened the irritable bowel problem and that the veteran's 
anxiety disorder was directly related to PTSD.  

In the Board's opinion, the evidence submitted since the 
December 1987 decision provides a more complete picture of 
the veteran's disabilities and their origin and, thus, does 
bear directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  See also Elkins v. West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999).  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or in 
certain circumstances, lay, evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  
The Board finds that the veteran's claims for service 
connection for a colon disorder and hypertension, as 
secondary to service-connected PTSD, are "well-grounded" 
within the meaning of 38 C.F.R. § 5107.

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

A disability that is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  Moreover, the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) has held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has contended that service connection should be 
granted for hypertension and a colon disorder, described as 
IBS, as due to service-connected PTSD.  The medical evidence 
of record shows the veteran was diagnosed with chronic 
anxiety and IBS in the mid-1970's.  The first medical 
evidence record of high blood pressure is from the mid-
1980's.  In 1984 and 1985, Dr. Rosen, the veteran's private 
psychiatrist, opined that the veteran's gastrointestinal 
symptoms were worsened by anxiety and, in 1993, a VA 
psychiatric examiner agreed that the veteran's IBS was likely 
related to the service-connected PTSD.  Further, VA 
outpatient records dated in 1996 related his gastrointestinal 
symptoms to stress and worry.  According to a December 1997 
statement from Dr. Fisher, the veteran's family physician, 
the veteran's severe anxiety and stress worsened his other 
medical problems, including hypertension and IBS.  While in 
November 1998, a VA examiner diagnosed hypertension and IBS 
and commented that it impossible to tell if the veteran's 
PTSD caused these disabilities, the examiner said that stress 
of the disorder itself (PTSD, evidently) will cause erratic 
control of hypertension and, to some degree, increase the 
veteran's blood pressure and impact the degree of control.  
The VA doctor also said that the PTSD exacerbated the 
symptoms of the IBS by the added stress.  

Moreover, in January 1999, Dr. Rosen stated that the veteran 
was treated for anxiety and depressive disorder and, 
associated with that, were considerable gastrointestinal 
problems.  In Dr. Rosen's opinion, the veteran's anxiety and 
stress play a direct role in his IBS and may also contribute 
to his hypertension.  That same month, Dr. Fisher stated that 
the veteran's generalized anxiety disorder worsened his IBS 
and the anxiety disorder was related to the PTSD.

The medical evidence and the veteran's oral testimony to the 
effect that his hypertension and IBS were due to PTSD and the 
recent private medical statements attributing the veteran's 
hypertension and IBS to service-connected PTSD, and recent VA 
examiner's opinions that, at the very least, stress had a 
major impact on control of the veteran's hypertension and 
exacerbation of his IBS symptomatology, all supports the 
Board's conclusion that the veteran's hypertension and IBS 
are a proximate result of his service-connected PTSD and 
service connection for hypertension and irritable bowel 
syndrome is therefore warranted.  The Board finds that the 
evidence of record is consistent with the veteran's 
contentions. Accordingly, in resolving doubt in the veteran's 
behalf, the Board concludes that service connection for 
hypertension and irritable bowel syndrome as due to service-
connected PTSD is in order.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for hypertension and a 
colon disorder are reopened.

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.

Service connection for irritable bowel syndrome, as due to 
service-connected PTSD, is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

